Citation Nr: 1032316	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-13 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to October 
1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which, inter alia, denied the Veteran's May 2005 claims 
for entitlement to service connection for PTSD and a low back 
disorder.  The claims file was subsequently transferred to the RO 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence of 
an in-service personal assault stressor, supporting a current 
diagnosis of PTSD.

2.  There is competent and credible evidence of a nexus between 
her in-service personal assault stressor and her current 
diagnoses of PTSD and Military Sexual Trauma (MST).

3.  A low back disorder is not shown to be related to the 
Veteran's military service or to any incident therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated June 2005 and August 2008, provided to the Veteran 
before the March 2006 rating decision and the October 2008 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish her claim, what VA would do and had done, and what 
evidence she should provide.  The letters also informed the 
Veteran that it was her responsibility to help VA obtain medical 
evidence or other non-government records necessary to support her 
claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in August 2008.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in August 2008, 
the RO readjudicated the claim in a supplemental statement of the 
case in October 2008.  Thus, the timing defect in the notice has 
been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented her from meaningfully 
participating in the adjudication of her claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the Court held 
that 38 C.F.R. 
§ 3.304(f)(5) places a heightened burden of notification on VA in 
claims for service connection for PTSD based on in-service 
personal assault.  The Court stated that first, the RO must 
inform the claimant that he may submit alternative forms of 
evidence--that is, evidence other than service records--to 
corroborate the account of an in-service assault, and the RO must 
suggest potential sources for such evidence.  The Court further 
held that a claimant should also be notified that, alternatively, 
evidence of behavioral changes following the alleged in-service 
assault may constitute "credible supporting evidence of the 
stressor" under 38 C.F.R. § 3.304(f)(5).  Second, VA must assist 
the claimant in the submission of alternative sources of 
evidence, by providing additional time for the claimant to submit 
such evidence after receipt of the personal-assault letter and, 
where appropriate, by obtaining evidence on the claimant's 
behalf.  Id. at 335.  In this case, the Veteran was provided with 
such notice in August 2008, prior to the October 2008 
supplemental statement of the case.  Furthermore, there can be no 
possibility of prejudice to the Veteran because her claim for 
service connection for PTSD is being granted.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records, and available private treatment 
records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years after 
the trauma.  Thus, when a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. 
West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.  

The Court has prescribed the rule for interpreting a claim for 
PTSD as one involving a personal assault stressor for which the 
provisions of 38 C.F.R. § 3.304(f)(5) are applicable.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006) (In which a 
Veteran alleged that a sergeant kicked her down a set of stairs).  
Moreover, VA has defined personal assault to include any event of 
human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).  

Medical opinions in cases of personal assault for PTSD are 
exceptions to the general rule--as, for example, announced in 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996)--that an opinion by 
a medical professional based on a post-service examination cannot 
be used to establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(5); VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).

Analysis: Service Connection for PTSD

The Veteran contends in a May 2006 telephone conversation with VA 
personnel that she was raped in service in July or August of 
1978.  She reported that she took leave to travel to the United 
States to have an abortion.  The Veteran also stated that she 
sought independent living after the abortion.  The Veteran wrote 
in May 2006 that "I was too ashamed to discuss the sexual abuse, 
and probably never would have if I had been able to live with 
it."  In a June 2006 letter, the Veteran stated that "my mind 
was so messed up since the rape."

In a May 2007 letter, the Veteran wrote that she was sexually 
assaulted by fellow soldiers during her time in service in 
Germany.  She reported that, when she was new to the Company, "a 
couple of the guys" invited her to a bar with them for drinks.  
She noted that "I don't remember leaving the bar nor getting 
back to the barracks.  I woke up or came [to] in somebody's room 
with a man on top of me...trying to force himself [upon] me....I 
tried to look toward these voices I heard, the[y] were arguing 
over who gets to [have intercourse] with me next, [and] when I 
turned my head I realized someone was holding my head.  I 
couldn't see anything except for some shadows....I was scared, 
shocked....I don't remember how I got out of there-I hope I didn't 
pass out again....A few weeks later I found out I was pregnant.  
This became the hardest thing to do, but I ended up going home 
and getting an abortion.  I cried for a long time, [be]cause not 
only did they take my virginity but they took my first child away 
from me....I remain[e]d an outstanding troop for the next six 
years, 3 of those were in the same company...I couldn't stand those 
3 years, [be]cause I had to work with these people, not knowing 
who or how many [had participated in the assault]."  The Veteran 
also described the abortion in considerable detail.  The Veteran 
wrote that, upon her return to Germany, "I landed in Frankfurt 
[and] my company sent this Sergeant to pick me up.  I noticed he 
wasn't going to the Company-he said he wanted to show me 
something.  I told him I didn't feel good [and] I wanted to go to 
my room.  He kept driving.  He drove me to the top of this 
mountain and said 'isn't this a great view'-I said 'yeah, can we 
go back now.'  I was feeling scared at the time.  He said no-and 
reached over me and dropped my seat back, and now was on top of 
me in no time.  He started kissing me and I kept telling him no-
[I] don't feel good.  I managed to open my door and struggled my 
way out of there and ran as best I could [be]cause my stomach was 
still hurting.  I started to head down the road and he came up 
next to me in the car and said 'Get in, it's too far to walk.'  I 
kept on and he wouldn't leave [and he] kept telling me it was too 
far.  Then he said he thought I was being shy and I said 'no.'"

The Veteran's service treatment records include some evidence 
corroborating her claim.  A December 1978 service treatment 
record shows that the Veteran was found to have an unintended 
pregnancy (UIP) on 28 November 1978.  Furthermore, although there 
is no evidence of an abortion, the pregnancy could not have led 
to a birth because a December 1979 service treatment record shows 
that the Veteran gave birth on 26 December 1979 after between 42 
and 43 weeks of pregnancy.  Human biology precludes the 
possibility of becoming aware of one's pregnancy in November 
1978, bringing a baby to term, and then being pregnant for 42 or 
43 weeks (approximately 9 months) as of December 1979.

The Veteran's post-service medical records include multiple 
instances in which VA clinicians have attributed her PTSD to MST.  
See e.g., VA treatment records dated May 2005, January 2007, 
February 2007, March 2007, April 2007, November 2007, December 
2007, and February 2008.  VA clinicians have also diagnosed the 
Veteran with MST in March 2005, April 2005, June 2005, and 
October 2007; and with PTSD in January 2005, January 2008, March 
2008, and November 2008.  Moreover, in March 2005, a VA 
psychologist wrote a letter in support of the Veteran's "claim 
for MST."  Additionally, the Veteran has undergone both group 
and individual therapy from VA clinicians for her PTSD, and, at 
those sessions, she has consistently claimed that she was raped 
by multiple soldiers in a single incident during her time on 
active duty.  She has also occasionally raised the incident of 
being sexually assaulted by a Sergeant.  The Board attributes 
considerable probative weight to the opinions of the VA 
clinicians.

The Veteran is competent to observe that she experienced two 
sexual assaults during her service in Germany.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge derived 
from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay 
evidence" is any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.)  See 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

Furthermore, the Board finds that the Veteran's allegations are 
credible, based on the positive nexus opinions of her treating VA 
clinicians, the absence of any VA clinician's raising doubts 
about the credibility of her claimed sexual assaults in service, 
and the relative consistency of her statements.

The Board acknowledges the presence of three complicating factors 
with respect to this claim.  First, the Veteran's sister, who 
drafted a July 2005 statement in support of the claim, asserts 
that in 1978, when the Veteran was on leave, "I bumped into her 
at a women's clinic, she came in with a friend of hers.  We 
barely spoke, but I thought we were both there for the same 
thing, an abortion."  Although it is facially implausible that 
two sisters would inadvertently run into each other at the same 
clinic at the same time, the Board notes that this statement is 
attributable to the Veteran's sister, and not the Veteran 
herself, and may merely reflect the sister's wish to lend 
assistance to the Veteran.  Moreover, the Board notes that 1978, 
the year in which the sister claims to have seen the Veteran at 
the clinic, is the same year in which the Veteran's service 
treatment records show that she had her unintended pregnancy.

Second, the Veteran's veracity is brought into question by her 
May 2005 statement to a VA psychologist, upon being evicted from 
the VA "Rehabitat" program because of her use of 
tetrahydrocannabinol (THC), that she had not used THC, and that 
her roommate may have put the THC in her food or coffee.  The 
Board notes, however, that substance abuse may also be evidence 
of a behavioral change that may constitute credible evidence of 
the personal assault stressor.  38 C.F.R. § 3.304(f)(5).

Third, at a March 2007 VA group therapy session, the Veteran 
identified March or April as the month in which she had been 
raped in service; however, she stated in May 2006 that she was 
raped in service in July or August of 1978, and her service 
treatment records indicate that her unintended pregnancy was 
discovered in November 1978.  Additionally, the Veteran's VA 
treatment records include some instances in which she reports 
that her unintended pregnancy took place in 1979 rather than 
1978.  After careful consideration, the Board has determined that 
the corroborating evidence in the Veteran's service treatment 
records, the opinions of her treating VA clinicians, and the 
relative consistency of her statements outweigh the complicating 
factors listed above.

The Board notes that it declines to hold the Veteran's successful 
performance in service after the sexual assault, her 
participation in athletic tournaments in service, or her decision 
to reenlist and continue to serve her Country-as documented in 
her service personnel records-as reasons to doubt the 
credibility of her statements.

In summary, the Veteran has presented evidence from multiple VA 
clinicians of both a diagnosis of PTSD, and a nexus between her 
PTSD and her military sexual trauma.  Moreover, although clear 
corroborating evidence of the Veteran's claimed stressors is 
absent from her service treatment records, the Board finds that 
her lay statements regarding those stressors are both competent 
and credible.  Furthermore, the occurrence of an unintended 
pregnancy, and the fact that it did not result in a birth, is 
established by her service treatment records.  Therefore, 
attributing the benefit of the doubt to the Veteran, service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Service Connection for a Low Back Disorder

The Veteran contends in her May 2005 claim that she incurred a 
low back disorder in service.

The Veteran's service treatment records show that, in her October 
1977 Report of Medical History prior to enlistment, she checked a 
box indicating that she did not have, and had never had, back 
pain.  A clinician in October 1977 also found that the Veteran's 
spine and other musculoskeletal system were normal on clinical 
evaluation.  In June 1979, the Veteran sought treatment for back 
pain which had been ongoing for two days, resulting from having 
been "struck on [a] truck bed."  The clinician diagnosed the 
Veteran with muscular pain.  Eight days later, the Veteran 
returned for treatment of her back pain.  She noted that she had 
"hit [her] back on [a] truck."  The clinician found that the 
Veteran had limited range of motion (ROM) in her back, and 
diagnosed her with a sprained back.  The Veteran sought treatment 
for low back pain, as well as neck pain and pain under her left 
breast, in May 1981; a physician's examination showed no 
abnormalities, and the clinician diagnosed her with a tension 
headache.  In her April 1983 Report of Medical History, the 
Veteran indicated that she had, or had once had, recurrent back 
pain; however, a clinician found her spine and other 
musculoskeletal system were normal on clinical evaluation.  In 
her September 1983 Report of Medical History at separation from 
service, the Veteran again checked a box indicating that she did 
not have, and had never had, back pain.  A clinician in September 
1983 also found that the Veteran's spine and other 
musculoskeletal system were normal on clinical evaluation at 
separation.

Thirteen years after separation from service, in January 1996, 
the Veteran underwent an x-ray by a private chiropractor.  He 
diagnosed the Veteran with mild left lumbar convexity apexing at 
L3; shallow right lateral list of the upper thoracic and cervical 
spine; flat cervical lordosis below C3; moderate to severe loss 
of the C5 disc height; minimal spur formation of the inferior C4, 
C5 and superior L3 and L5 and left lateral superior L5 vertebral 
body margins; minimal uncinate process hypertrophy at C5/C6; 
slight subchondral sclerotic changes involving the lower lumbar 
facet joints; severe degenerative disc disease at C5/C6 with mild 
spondylosis at C4/C5 and from L2 through L5; minimal facet 
arthritis of the lower lumbar spine; and mild uncovertebral 
arthrosis at C5/C6.

The Veteran received treatment from a private chiropractor from 
May 1996 to September 2004.  The records indicate that she 
complained of pain in her neck and back in May 1996, and reported 
a notable exacerbation of her low back pain in June 1996.  In 
June 1996, the chiropractor diagnosed decreased spinal ROM; 
increased muscular hypertonicity and tenderness to palpation; and 
vertebral subluxation in the cervical, thoracic, and lumbar 
spine.  The chiropractor again found subluxation in the cervical, 
thoracic and lumbar spine in July 1996, March 2000, and September 
2004.  Treatment consisted of a spinal adjustment, a hot moist 
pack, a cold pack, and electric stimulation.  Reports of the 
Veteran's back disorders dated July 2004 contained the 
handwritten notation: "Following Work Injury."

A private physician noted degenerative changes in the Veteran's 
spine in her December 2002 computed tomography (CT) scan report.

A VA clinician provided a provisional diagnosis of lumbago (low 
back pain) in November 2005.  A VA physical therapist (PT) 
recommended a lumbar stabilization program and modalities in 
January 2006.

Also in January 2006, a VA psychiatrist noted that the Veteran 
"told me about and I looked up results of [an] MRI [Magnetic 
Resonance Imaging test] [dated] 12/30 [which showed] fractures of 
two vertebrae and two collapsed discs, possibly stemming back to 
[a] fall from [a] ladder approximately two years ago [i.e., 2004] 
on [the] job at Toys 'R' Us.  For the year I have known her, she 
has struggled with right shoulder pain from that accident, which 
apparently exacerbated old injuries in Service."  The Board 
notes that the Veteran's right shoulder condition is not 
currently at issue, and that the VA psychiatrist's opinion that 
her back disorder "possibly" stems from a post-service fall off 
a ladder is too speculative to constitute an etiological opinion.  
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private 
physician's opinion that a Veteran's preexisting service-related 
condition "may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. 
App. 30 (1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," and 
therefore is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical 
professional's use of equivocal language such as "may or may not 
be related to service" was too speculative to constitute a 
definitive opinion on issue of causation).

VA provided the Veteran with a compensation and pension (C&P) 
examination of her back in January 2007.  The Veteran reported 
that her back was hit by the tailgate of a truck in service in 
1979.  She noted that she sees a chiropractor intermittently for 
her low back, and that her low back pain is not constant and only 
occurs with increased activity.  The examiner, a physician, 
diagnosed the Veteran with degenerative disc disease of the low 
back.  He initially opined that "it is impossible [to] determine 
with any degree of accuracy" whether the Veteran's low back 
disorder was caused by service because the Veteran "states that 
she was on drugs for many years following release from 
service....[and s]he is extremely unclear about describing any of 
those years [and] without [her] original [medical] history and 
any intervening history...it is impossible to state that [her back 
disorder is] related to injuries occurring [in service] over 25 
years ago."  The examiner noted that the Veteran's medical 
history was unavailable to him.

In an addendum, the C&P examining physician noted that he had 
received and reviewed the Veteran's in-service and post-service 
medical records, and listed the records pertaining to her low 
back disorder chronologically by date.  Based on his review of 
those records, including the fact that "there are no further 
entries [of medical treatment for a back disorder from the date 
of her separation from service] until [she was] seen by a 
chiropractor in January 1996," the examiner opined that the 
Veteran's diagnosed low back disorder "is less likely [than] not 
caused by or a result of the [1979 back] injury while in 
service."

In July 2007, the Veteran told a VA psychologist that she has had 
chronic low back pain ever since a tailgate hit her back in 
service.

A VA radiologist performed magnetic resonance imaging (MRI) on 
the Veteran's cervical, thoracic, and lumbar spine in August 
2007.  He diagnosed the Veteran with multilevel disc derangement, 
particularly involving the levels between C5 and C7 with 
bilateral foraminal encroachment at the C5/C6 level; with 
degenerative changes of the thoracic spine; and with mild 
multilevel disc desiccation with disc bulging at L4-5, L3-4, L2-3 
and L1-2 with resultant mild bilateral subarticular recess 
stenosis.

In October 2007, a VA clinician again diagnosed the Veteran with 
chronic pain secondary to degenerative disease (DD) of the low 
back, based on MRI results.

A VA clinician noted in November 2007 that the Veteran reported 
having low back pain (LBP) since active duty which has gotten 
worse over time.  The Veteran also reported having a motor 
vehicle accident (MVA) in 2004, after which she was treated for 
whiplash.

In December 2007, a VA clinician diagnosed the Veteran with back 
pain.  A VA clinician diagnosed the Veteran with severe lumbar 
spondylosis (degenerative arthritis) in December 2007 and January 
2008.  VA clinicians again diagnosed the Veteran with back pain 
in February 2008; with low back pain and a history (hx) of 
thoracic and lumbosacral neuritis in March 2008; with low back 
pain and chronic pain syndrome in May 2008; and with chronic back 
pain in November 2008.  The Veteran received a caudal epidural 
steroid injection in November 2008.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  In this case, the VA examiner provided an 
etiological opinion that the Veteran's back disorder is less 
likely than not the result of a 1979 injury in service.  The VA 
examiner based his medical opinion on a review of the Veteran's 
service and post-service treatment records, including the absence 
of treatment for a back disorder for 13 years after separation 
from service.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Consequently, his 
report and addenda are deemed adequate.

The Veteran's representative argues in his June 2010 Brief that 
the C&P examination is inadequate because the examiner did not 
have access to the Veteran's medical records.  The Board 
disagrees, because the examiner obtained, listed chronologically, 
and described these records in detail in his addendum opinion.

The Veteran is competent to observe, as she described to VA 
clinicians in July 2007 and November 2007, that she has had low 
back pain since her time in service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  The Board is mindful that a lay statement 
that is both competent and credible can be sufficient to show 
that a disability began in service.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the credibility of the Veteran's statement 
that she has experienced low back pain since her time in service 
is outweighed by the evidence of record to the contrary.  First, 
the Veteran checked a box in her September 1983 Report of Medical 
History at separation from service indicating that she did not 
have, and had never had, back pain.  A clinician in September 
1983 also found that the Veteran's spine and other 
musculoskeletal system were normal on clinical evaluation at 
separation.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding 
that contemporaneous evidence has greater probative value than 
subsequently reported history).  Second, as the VA examiner 
noted, the Veteran did not obtain treatment for any back 
condition for 13 years following her separation from service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be considered as 
evidence against the claim).

The Board also ascribes greater probative weight to the VA 
examiner's etiological opinion than to the Veteran's contention 
that her current low back disorder was caused during service, 
because the VA examiner's determinations are based on greater 
medical knowledge and experience.  Winsett v. West, 11 Vet. App. 
420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Significantly, although some 
clinicians have noted the Veteran's reports that her low back 
disorder began in service, none have offered an etiological 
opinion linking her current low back disorder to her 1979 injury 
in service.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because she was not diagnosed with 
a chronic disease during service.  Additionally, service 
connection cannot be granted on the basis of continuity of 
symptomatology, because the Veteran was not treated for a 
thirteen year period directly following service.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's low back disorder; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for PTSD is granted.

Service connection for a low back disorder is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


